—Judgment, *148Supreme Court, Bronx County (Ira Globerman, J.), rendered January 7, 1997, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
Defendant makes no claim that his alleged deprivation of effective assistance of counsel at sentencing impaired the voluntariness of his plea and the sentence agreement made at the time of the plea. He has not established that he was deprived of effective assistance at sentencing, or that he was prejudiced in any manner by the court’s summary denial of his counsel’s request to be relieved. The sentence had been agreed upon at the time of the plea, and counsel fulfilled his limited role at this stage of the proceedings by reminding the court of its sentence promise, and alerting the court to the pre-sentence report, which contained favorable information, whereupon the court abided by its sentence promise. Counsel’s additional comments could not have caused any prejudice. Accordingly, defendant would not be entitled to a remand for resentencing. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.